                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           BIG STONE GAP DIVISION


 UNITED STATES OF AMERICA                        )
                                                 )
                                                 )      Case No. 2:15CR00015-015
                                                 )
 v.                                              )      OPINION AND ORDER
                                                 )
 BERNARD ANTHONY MURPHY,                         )      By: James P. Jones
                                                 )      United States District Judge
                                                 )
                 Defendant.                      )


      Bernard Anthony Murphy, Pro Se.

      The defendant, a federal inmate proceeding pro se, has moved the court to

correct the judgment entered by this court imposing his sentence, pursuant to Federal

Rule of Criminal Procedure 36. Rule 36 permits the court to correct a clerical error

or other error arising from oversight or omission.

      The defendant contends that his judgment fails to recite that he should receive

credit against his sentence for the time spent in federal custody prior to sentencing,

which he claims the court granted orally at the time of sentencing. The defendant

was obtained by writ from state custody on September 21, 2015, and returned to

state custody following his federal sentencing on July 13, 2016. His state sentence

expired on March 28, 2019, and he began his 84-month federal sentence. Murphy

claims that he should be entitled to credit against his federal sentence for his time in
custody between September 21, 2015, and July 13, 2016, while he was being

prosecuted in this court.

       The motion will be denied. The Bureau of Prisons (“BOP”) and not the

sentencing court is responsible for granting an inmate credit against his criminal

sentence for jail time served before sentencing. 18 U.S.C. § 3585(b); United States

v. Wilson, 503 U.S. 329, 334 (1992). Furthermore, “[j]udicial review [of BOP

computations of sentence] must be sought under 28 U.S.C. § 2241 in the district of

confinement rather than in the sentencing court.” United States v. Miller, 871 F.2d

488, 490 (4th Cir. 1989).

       Accordingly, the defendant must seek administrative relief from the BOP and

if credit for prior custody is not properly given by the BOP, the defendant may seek

relief in the federal district court in the district in which he is incarcerated.

       For these reasons, it is ORDERED that the motion, ECF No. 1043, is

DENIED.

                                                  ENTER: October 9, 2019

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                            -2-
